—In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Trainor, J.), dated December 14, 1999, as granted the respondent’s objections to an order of the same court (Fields-Ferrarro, H.E.), dated September 27, 1999, denying his application for a downward modification of his child support obligation.
Ordered that the order dated December 14,1999, is affirmed insofar as appealed from, without costs or disbursements.
The respondent met his burden of demonstrating an unanticipated and unreasonable change in circumstances warranting a downward modification of his child support obligation. The uncontradicted and unequivocal testimony at the hearing from two independent witnesses established that the respondent’s ability to earn the level of income upon which his support *396obligation was based was significantly diminished through no fault of his own (see, Heverin v Sackel, 239 AD2d 418). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.